Citation Nr: 0920212	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  04-42 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a lung disorder, to 
include as due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The Veteran had active service from September 1955 to July 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 RO rating decision that 
denied service connection for a lung disorder (claimed as 
asbestosis), to include as due to asbestos exposure.  In 
March 2007, the Board remanded this appeal for further 
development.  


FINDING OF FACT

Any lung problems during service were acute and transitory 
and resolved without residual disability.  The Veteran's 
current lung disorder began years after service and was not 
caused by any incident of service, including asbestos 
exposure.  


CONCLUSION OF LAW

A lung disorder, to include as due to asbestos exposure, was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim.  It should also 
inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in April 2002, a rating 
decision in November 2002, correspondence in April 2003, a 
rating decision in June 2003, a statement of the case in 
October 2004, a supplemental statement of the case in March 
2005, correspondence in September 2005, a supplemental 
statement of the case in February 2006, a supplemental 
statement of the case in October 2006, and correspondence in 
April 2007.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decision.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, and the responsibilities of 
the parties in obtaining the evidence.  The Board finds that 
any defect with regard to the timing or content of the notice 
to the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant.  The case was 
last readjudicated in an April 2009 supplemental statement of 
the case.  

The Board notes that subsequent to the April 2009 
supplemental statement of the case as to the issue on appeal, 
additional private and VA treatment records were submitted by 
the Veteran.  Although private and VA treatment records 
included additional diagnoses of lung disorders (chronic 
obstructive pulmonary disease (COPD) and emphysema), none of 
the evidence relates to or has a bearing on the Veteran's 
claim for service connection as it does did not indicate any 
relationship between any lung disorder, to include as due to 
asbestos exposure, and his period of service.  Thus, the 
Board may proceed with adjudication of this case.  See 38 
C.F.R. § 20.1304; See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained medical examinations in relation to this 
claim.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.  

Analysis

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Service connection for a 
"chronic disease," may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In cases involving asbestos exposure, the claim must be 
analyzed under VA administrative protocols.  Ennis v. Brown, 
4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 
428, 432 (1993).  Although there is no specific statutory or 
regulatory guidance regarding claims for residuals of 
asbestos exposure, VA has several guidelines for compensation 
claims based on asbestos exposure.  See M21-1, VBA 
Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 
MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and 
Section H, Topic 29 (Dec. 13, 2005).  

Additionally, the Board must follow development procedures 
specifically applicable to asbestos-related claims.  Ashford 
v. Brown, 10 Vet. App. 120, 124-125 (1997).  VA must 
determine whether military records demonstrate evidence of 
asbestos exposure during service, whether there was pre- 
service and/or post-service occupational or other asbestos 
exposure, and whether there is a relationship between 
asbestos exposure and the claimed disease.  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  In addition, if a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Veteran seeks service connection for a lung disorder he 
claims is the result of asbestos exposure aboard ships in the 
Navy.  He also alleges that while working as a machinist and 
repairing machinery, he was exposed continuously to asbestos.  

As noted above, the Veteran served on active duty from 
September 1955 to July 1977.  His service personnel records 
indicate that he served aboard numerous ships.  His 
occupational specialties apparently included machine repair.  
The Veteran's service personnel records do not specifically 
demonstrate that he was exposed to asbestos as part of his 
duties.  Given his shipboard duties in the Navy, however, the 
Board will address the Veteran's claim, for the limited 
purposes of this decision, as though, he may have had some 
asbestos exposure at that time.  Even assuming the Veteran 
definitively was exposed to asbestos in service, mere 
exposure to a potentially harmful agent alone is not all that 
is needed for eligibility for VA disability benefits.  

The medical evidence must show not only a currently diagnosed 
disability, but also a nexus, that is, a causal connection, 
between the current disability and exposure to asbestos in 
service.  Hickson v. West, 12 Vet. App. 247 (1999).  

The Veteran's service treatment records show treatment for 
possible lung complaints on a few occasions.  A March 1972 
treatment entry noted that he was seen for complaints of a 
cold, cough, and a sore throat.  It was reported that the 
Veteran's throat was red and infected.  No diagnoses were 
provided at that time.  A May 1974 treatment entry indicated 
that the Veteran was seen for a head and chest cold.  The 
impression was viral upper respiratory infection.  A February 
1975 entry reported that the Veteran was seen for complaints 
of a sore throat.  It was noted that this chest was clear and 
that his throat was raw.  The impression was flu symptoms.  A 
February 1976 treatment entry indicated that the Veteran was 
seen for general malaise, body aches, chest pains, and a 
productive cough.  The assessment was flu syndrome.  

On a medical history form at the time of the June 1977 
separation examination, the Veteran checked that he had 
shortness of breath and a chronic cough.  He reported that he 
had a cough sometimes and that he would sometimes cough up 
fluid from his lungs.  The reviewing examiner indicated that 
the Veteran had shortness of breath on walking up stairs and 
square dancing and that he had a chronic cough for twenty-
five years.  The reviewing examiner did not specifically 
provide any lung diagnoses.  The June 1977 objective 
separation examination report included a notation that the 
Veteran's lungs and chest were normal.  It was noted that a 
June 1977 chest X-ray was negative.  An actual chronic lung 
disorder was not diagnosed during the Veteran's period of 
service.  

A September 1977 VA general medical examination report noted 
that the Veteran reported that he had a chronic cough.  As to 
the Veteran's respiratory system, the examiner indicated that 
his lung expansion was full and equal.  The examiner also 
reported that there were no rales and that the Veteran's 
breath sounds were resonant throughout.  The diagnoses did 
not refer to any lung problems.  

An April 1983 VA hospital summary indicated that the Veteran 
had a past medical history that included borderline emphysema 
from smoking.  It was noted that he was negative for 
disorders including pneumonia and tuberculosis.  It was also 
reported that the Veteran was had a fifty-two pack history of 
tobacco use.  The diagnosis did not refer to a lung disorder.  

While the first post-service reference of record to any 
possible complaints related to the lung was in September 1977 
several months after the Veteran's separation from service, 
the Board observes that the first post-service evidence of 
record of a possible diagnosed lung disorder is in April 
1983, years after the Veteran's separation from service.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for 
many years after service).  

A February 1999 VA treatment entry indicated that the Veteran 
reported that he had disorders including COPD.  As to 
diagnoses, it was noted that they were listed above and 
apparently included the COPD.  

Subsequent private and VA treatment records show treatment 
for variously diagnosed lung problems including COPD and 
emphysema, as well as some diagnoses of asbestosis.  

An October 1999 VA treatment entry noted that the Veteran 
reported that he had been taking medication for seven years 
after seeing a private pulmonologist for shortness of breath.  
He stated that he did not recall a particular diagnosis of 
asthma or COPD.  He indicated that he was exposed to asbestos 
while in the service and that he had not needed to use an 
Albuterol inhaler.  The diagnoses included COPD versus 
asthma, questionable.  A June 2000 entry indicated a problem 
list that included asthma versus COPD, questionable.  

A July 2001 chest X-ray report from R. A. Harron, M.D., 
related an impression of bilateral interstitial fibrosis 
consistent with asbestosis.  

A December 2001 private treatment report from E. L. McNellis, 
M.D., indicated the Veteran was seen with complaints of 
notable shortness of breath with an inability to walk up two 
flights of stairs without stopping.  Dr. McNellis reported 
that the Veteran had smoked just under two packs per day from 
the age of seventeen to forty-nine and that he averaged a 
total of sixty-four pack years of smoking.  It was also noted 
that the Veteran worked in the Navy during 1965 and 1966 and 
that he then stayed in the Navy for a total of twenty years 
and was separated in 1977.  Dr. McNellis stated that the 
Veteran worked as a machinery repairman and that he was 
required to scrape off asbestos from various machines aboard 
ships.  It was noted that the Veteran also reported that he 
applied asbestos to the machinery prior to the machinery 
being placed back into their respective positions.  It was 
also reported that the Veteran worked at the Charlestown 
Naval Shipyard beginning in 1977 and that he was exposed to 
oils and had significant degrees of airborne asbestos 
exposure.  Dr. McNellis stated that the Veteran retired in 
1992 and that he had not had any asbestos exposure in the 
last ten years.  

Dr. McNellis reported that that a chest X-ray was compared to 
previous X-rays and that in 1999, the Veteran had fewer 
scars.  Dr. McNellis indicated that the Veteran presently had 
bilateral basilar scarring more at the left base than the 
right base with some mid lung scarring.  It was noted that 
there was no intrapulmonary mass and that the flattening of 
the Veteran's diaphragm was consistent with his obstructive 
emphysema.  Dr. McNellis reported that there were also 
possible emphysematous blebs of septal prominence.  The 
diagnoses included mild asbestosis; emphysema and bronchitis; 
and modest increased abdominal girth restricting pulmonary 
use.  

A January 2002 VA treatment entry noted that the Veteran 
reported that he had been recently given the diagnosis of 
asbestosis with emphysema by a private pulmonologist who had 
changed his medications.  The assessment included asbestosis 
with follow-up from a private pulmonologist.  

January 2002 and February 2002 treatment entries from C. E. 
Fechter, M.D., related assessments of bronchitis/asbestosis.  

A June 2002 statement from Dr. Fechter noted that the Veteran 
worked for the Navy in Vietnam and 1966 and that he was 
discharged after twenty years as a machinery repairman in 
1977.  Dr. Fechter indicated that as a machinery repairman, 
the Veteran was required to scrape off asbestos from various 
machines aboard ships and he applied asbestos to machinery 
prior to placing the machinery back into their respective 
positions.  Dr. Fechter reported that the Veteran believed 
that he was exposed to airborne asbestos particles almost 
daily while in the Navy.  It was noted that in 1977, the 
Veteran went to work at the Charlestown Naval Shipyard where 
he worked as machinist and that they had already cleared out 
the asbestos at that time.  The diagnoses included 
asbestosis, emphysema, and bronchitis.  Dr. Fechter stated 
that "within reasonable certainty, almost all of [the 
Veteran's] asbestos exposure was while in the Navy.  Very 
little exposure happened at the Charlestown Naval Shipyard 
after 1977."  

An October 2002 VA respiratory examination report noted that 
the Veteran reported that he was diagnosed by a private 
pulmonologist as having asbestosis based on chest X-rays 
about a year earlier.  He stated that he worked as a 
machinist in the Navy inside ships from 1955 to 1977, with 
multiple asbestos exposures.  The Veteran indicated that he 
also smoked one to two packs of cigarettes a day from the age 
of fifteen through the age of forty-five.  The examiner 
stated that an October 2002 X-ray report was within normal 
limits with no evidence of exposure.  As to an impression, 
the examiner stated that the Veteran had significant asbestos 
exposure by his history, that he also had a forty-plus 
pack/year smoking habit by his history, and that he currently 
had COPD.  The examiner stated that "in the presence of a 
large smoking history and normal chest X-ray without fibrosis 
or pleural plaques, it would be difficult to diagnose 
asbestosis.  Therefore, [he] would have to say that at [that] 
point, it [was] more likely than not that [the Veteran] did 
not have asbestosis."  

A December 2005 treatment entry from G. Silvestri, M.D., 
noted that the Veteran was a two-pack per day smoker from age 
fifteen to forty-five.  It was noted that a computed 
tomography scan from an outside hospital revealed slight 
interstitial changes in the left upper lobe and at both 
bases, which were mild.  Dr. Silvestri related that there was 
no evidence of pleural plaques consistent with asbestos 
exposure and no evidence of asbestosis.  As to an impression, 
Dr. Silvestri stated that the Veteran clearly had evidence of 
smoking-related lung disease and that he suspected that most, 
if not all, of his shortness of breath was related to COPD 
and emphysema.  Dr. Silvestri reported that the Veteran's 
radiographic changes were not consistent with asbestosis.  

A July 2006 statement from a VA examiner noted that the 
Veteran's claims file was reviewed.  The examiner reported 
that an X-ray report dated in June 2006 indicated that there 
was a suggestion of minimal calcification in the Veteran's 
right hemidiaphragm possibly related to previous asbestos 
exposure and that no other abnormalities were noted.  The 
examiner stated that such finding was often called pleural 
plaquing and was consistent with previous asbestos exposure, 
but was not equated with the disease asbestosis, which is a 
parenchymal fibrosis of the lungs.  The examiner commented 
that, therefore, "in [his] opinion, there [was] indication 
in this X-ray report that there was some significant degree 
of asbestos exposure; however, [the Veteran] did not 
currently have asbestosis."  

An April 2007 treatment entry from Dr. Silvestri related 
diagnoses including severe COPD and asbestos, with no changes 
in the Veteran's radiograph.  Subsequent treatment entries 
from Dr. Silvestri dated through November 2008 related 
impressions including severe COPD, but did not diagnose any 
asbestosis.  A  November 2008 treatment entry from Dr. 
Silvestri noted that a chest computed tomography scan 
revealed a stable 7 mm nodule in the left lung.  Dr. 
Silvestri indicated that he believed it was beginning to 
calcify and that the Veteran also had some pleural thickening 
of his left lung, which was stable.  The impression was 
severe COPD; solitary pulmonary nodule, no change; and 
nodular appearance of the left lung, that was also stable.  

A February 2009 VA respiratory examination report noted that 
the Veteran was seen for an evaluation and that his claims 
file had been reviewed.  The examiner reviewed the Veteran's 
medical history in detail including the VA physician report 
in July 2006.  The examiner stated that in reviewing the 
Veteran's claims file, he saw several notes from Dr. Fechter, 
the Veteran's private pulmonologist in 2001 and 2002, which 
referred to asbestos.  The examiner remarked, however, that 
he had reviewed notes from Dr. Silvestri, the Veteran's 
current pulmonologist, and that those notes were dated from 
December 2005 to 2008.  The examiner indicated that all of 
Dr. Silvestri's notes reported no evidence of asbestosis.  
The examiner commented that he reviewed computed tomography 
scans from September 2007, December 2007, and September 2008, 
and that all of them showed no evidence of pulmonary fibrosis 
and no pleural plaquing.  It was noted that the Veteran 
reported that he was always short of breath.  The examiner 
stated that the Veteran was on oxygen 24/7.  

As to an impression, the examiner indicated that the Veteran 
had chronic obstructive pulmonary disease/emphysema secondary 
to his long history of cigarette smoking and that, in fact, 
there were multiple notes in the claims file that talked 
about him having even more than a forty-five pack per year 
smoking history.  The examiner commented that he "continued 
to see no indication that [the Veteran had] asbestos related 
disease and, in fact, his current pulmonologist, which [was] 
Dr. Silvestri, [agreed] with that in that multiple notes 
[reported] no evidence of asbestosis or asbestos related lung 
disease."  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is 
the province of the Board.  It is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 
(1995).  

The Board observes that several private and VA treatment 
reports included diagnoses of asbestos and, in one instance, 
specifically referred to a relationship with asbestos 
exposure during the Veteran's period of service.  For 
example, a July 2001 chest X-ray report from Dr. Harron 
related an impression of bilateral interstitial fibrosis 
consistent with asbestosis.  Additionally, a December 2001 
treatment report from Dr. McNellis related diagnoses 
including mild asbestosis, emphysema, and bronchitis.  Dr. 
McNellis indicated that the Veteran reported that he had 
asbestos exposure as a machinery repairman during service.  
It was also reported that the Veteran worked at a Naval 
Shipyard beginning in 1977 and that he had a significant 
degree of airbourn exposure while there.  Dr. McNellis 
referred to the chest X-ray report that showed bilateral 
basilar scarring more at the left base than the right base 
with some mild lung scarring.  It was noted that the 
flattening of the Veteran's diaphragm was consisted with his 
obstructive emphysema.  The Board notes that Dr. McNellis did 
not indicate that the chest X-ray showed asbestosis or any 
asbestos related disease.  

Further, the Board notes that a January 2002 VA treatment 
entry indicated an assessment that included asbestosis.  The 
Board also observes that January 2002 and February 2002 
treatment entries from Dr. Fechter related assessments of 
bronchitis/asbestosis.  In a June 2002 statement, Dr. Fechter 
related diagnoses including asbestosis, emphysema, and 
bronchitis.  Dr. Fechter stated that "within reasonable 
certainty, almost all of [the Veteran's] asbestos exposure 
was while in the Navy.  Very little exposure happened at the 
Charlestown Naval Shipyard after 1977."  

Moreover, an April 2007 treatment entry form Dr. Silvestri 
related diagnoses including severe COPD and asbestosis, with 
no changes in the Veteran's radiograph.  The Board observes 
that there is no indication that Dr. Harron, Dr. McNellis, 
the examiner pursuant to the January 2002 VA treatment entry, 
Dr. Fechter, or Dr. Silvestri reviewed the Veteran's claims 
file in providing diagnoses of interstitial fibrosis 
consistent with asbestosis or asbestosis, or in Dr. Fechter's 
case, relating the Veteran's current lung disorders to 
asbestos exposure during his period of service.  Although an 
examiner can render a current diagnosis based on his 
examination of a claimant, without a thorough review of the 
record, his opinion regarding etiology if based on facts 
reported by the claimant can be no better than the facts 
alleged by the claimant.  See Swann v. Brown, 5 Vet. App. 229 
(1993).  Additionally, the Board notes that Dr. McNellis, Dr. 
Harron, and the VA examiner did not specifically refer to any 
relationship between the Veteran's diagnosed asbestosis, or 
other lung disorders, and his period of service.  

The Board further observes that a December 2005 treatment 
report from Dr. Silvestri specifically noted that a computed 
tomography scan from an outside hospital revealed no evidence 
of pleural plaques consistent with asbestos exposure and no 
evidence of asbestosis.  As to an impression, at that time, 
Dr. Silvestri stated that the Veteran clearly had evidence of 
smoking-related lung disease and that he suspected that most, 
if not all, of his shortness of breath was related to COPD 
and emphysema.  Dr. Silvestri reported that the Veteran's 
radiographic changes were not consistent with asbestosis.  
The Board notes that all other treatment entries from Dr. 
Silvestri and dated through 2008 do not refer to diagnoses of 
asbestosis.  The Board observes that these records contradict 
the diagnosis given in Dr. Silvestri's April 2007 treatment 
entry.  Given all of these circumstances, the Board finds 
that the treatment reports Dr. Harron, Dr. McNellis, the VA 
examiner pursuant to the June 2002 entry, and Dr. Silvestri, 
as well as the June 2002 opinion from Dr. Fechter, all have 
little probative value in this matter.  

The Board observes that an October 2002 VA respiratory 
examination report indicated, as to an impression, that the 
Veteran had significant asbestos exposure by his history, 
that he also had a forty-plus pack/year smoking habit by his 
history, and that he currently had COPD.  The examiner stated 
that "in the presence of a large smoking history and normal 
chest X-ray without fibrosis or pleural plaques, it would be 
difficult to diagnose asbestosis.  Therefore, [he] would have 
to say that at [that] point, it [was] more likely than not 
that [the Veteran] did not have asbestosis."  The Board 
notes that there is no indication that the VA examiner 
reviewed the Veteran's entire claims file in providing his 
opinion.  Therefore, the Board finds that the VA examiner's 
opinion has reduced probative value in this matter.  See 
Swann, supra.  

The Board notes that a July 2006 statement from a VA examiner 
reported that the Veteran's claims file was reviewed.  The 
examiner noted that an X-ray report dated in June 2006 
indicated that there was a suggestion of minimal 
calcification in the Veteran's right hemidiaphragm possibly 
related to previous asbestos exposure and that no other 
abnormalities were noted.  The examiner stated that such 
finding was often called pleural plaquing and was consistent 
with previous asbestos exposure, but was not equated with the 
disease asbestosis, which is a parenchymal fibrosis of the 
lungs.  The examiner commented that, therefore, "in [his] 
opinion, there [was] indication in this X-ray report that 
there was some significant degree of asbestos exposure; 
however, [the Veteran] did not currently have asbestosis."  
The Board observes that the VA examiner reviewed the 
Veteran's claims file in providing his opinion and that his 
opinion is therefore probative in this matter.  See Wensch v. 
Principi, 15 Vet. App. 362 (2001).  

The Board notes, however, that a subsequent opinion from a VA 
examiner pursuant to a February 2009 VA respiratory 
examination report essentially contradicts this opinion.  The 
February 2009 VA respiratory examination report specifically 
noted that the Veteran's claims file had been reviewed.  The 
examiner also discussed the Veteran's medical history in 
detail including the July 2006 opinion, noted above, and 
discussed computed tomography scans that he reviewed.  As to 
an impression, the examiner indicated that the Veteran had 
chronic obstructive pulmonary disease/emphysema secondary to 
his long history of cigarette smoking and that, in fact, 
there were multiple notes in the claims file that talked 
about him having even more than a forty-five pack per year 
smoking history.  The examiner commented that he "continued 
to see no indication that [the Veteran had] asbestos related 
disease and, in fact, his current pulmonologist, which [was] 
Dr. Silvestri, [agreed] with that in that multiple notes 
[reported] no evidence of asbestosis or asbestos related lung 
disease."  The Board observes that the VA examiner reviewed 
the Veteran's claims file, discussed his medical history, 
referred to computed tomography scans, and gave a rationale 
for his opinion.  Therefore, the Board finds that 2009 
opinion from the VA examiner is the most probative in this 
case.  See Wensch, supra.  

The Board notes that the evidence as a whole provides no 
continuity of symptomatology of any lung disorder since the 
Veteran's period of service.  38 C.F.R. § 3.303(b); Mense v. 
Derwinski, 1 Vet. App. 354 (1991).  Nor is any such disorder 
otherwise adequately medically linked to an incident of 
service, including asbestos exposure.  There is no indication 
from a probative medical source that any possible lung 
complaints during the Veteran's period of service may be 
reasonably associated with his current lung disorder many 
years later.  The medical evidence does not suggest that the 
Veteran's current lung disorder is related to his period of 
service.  In fact, the probative medical evidence provides 
negative evidence against this finding, indicating that the 
Veteran's lung disorder began years after his period of 
service, without relationship to service, to include any 
asbestos exposure.  

The Veteran has alleged in statements and testimony that his 
current lung disorder results from exposure to asbestos 
during service.  As a layperson, however, the Veteran is not 
competent to give a medical opinion on the diagnosis or 
etiology of a condition.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

The weight of the competent medical evidence demonstrates 
that any lung complaints during service were acute and 
transitory and resolved without residual disability, and that 
the current claimed lung disorder began years after the 
Veteran's period of service and was not caused by any 
incident of service, including asbestos exposure.  The Board 
concludes that a lung disorder, to include as due to asbestos 
exposure, was not incurred in or aggravated by service.  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

Service connection for a lung disorder, to include as due to 
asbestos exposure, is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


